PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,338,704
Issue Date: May 10, 2016
Application No. 14/287,099
Filing or 371(c) Date: May 26, 2014
Attorney Docket No. 1348-023

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed September 3, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by 
May 10, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

While reviewing the record it was noted, that the petitioner listed $1,250.00 for payment of the 3.5 year maintenance fee.  However, the small entity fee is $1,000.00.  Therefore, the $250.00 overage is unnecessary and will not be charged to practitioner’s deposit account as authorized. 

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to Angela Walker at (571) 272-1058.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions